Citation Nr: 1703242	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  08-29 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral inguinal hernia disability, to include abdominal pain and numbness, and hernia-related scars.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected generalized anxiety disorder.
 
3.  Entitlement to an initial disability rating in excess of 20 percent for benign prostatic hypertrophy.

4.  Entitlement to an initial rating in excess of 30 percent disabling for generalized anxiety disorder prior to August 22, 2013, and in excess of 70 percent disabling thereafter.  
 
5.  Entitlement to higher initial disability ratings for all service-connected scars, to include right knee scars with skin irritation, right ring finger scar with skin irritation, laceration scar on scalp with skin irritation, lower lip scar, and left knee scar with skin irritation.
 
6.  Entitlement to an initial compensable rating for skin tags and moles.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to July 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of May 2007 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In March 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the proceeding is of record.

In May 2013, the Board denied, in pertinent part, claims for service connection for a bilateral inguinal hernia disability and hypertension and a claim for an initial disability rating in excess of 20 percent for benign prostatic hypertrophy.  

At that time, the Board remanded the issues of entitlement to an increased initial evaluation for generalized anxiety disorder and entitlement to higher disability ratings for all service-connected scars, to include right knee scars with skin irritation, right ring finger scar with skin irritation, laceration scar on scalp with skin irritation, lower lip scar, left great toe surgical scars, and left knee scar with skin irritation, and entitlement to an initial compensable rating for skin tags and moles.  

The appellant appealed the Board's May 2013 denials of his claims to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, while his case was pending at the Court, VA's Office of General Counsel and the Veteran's representative filed a Joint Motion for Partial Remand (JMPR) requesting that the Court vacate the Board's May 2013 decision to the extent that it denied the claims for service connection for a bilateral inguinal hernia disability and hypertension, and the claim for an initial rating greater than 20 percent for benign prostatic hypertrophy.  

The JMPR indicated that all other issues decided by the Board in May 2013 were to be undisturbed.  In May 2014, the Court issued an order granting the JMPR. 

The JMPR was issued on the grounds that the Board had erred in not addressing the Veteran's desire to appear before a Decision Review Officer (DRO), expressed in an April 2008 statement, notwithstanding the hearing before the Board.   

The appeal was remanded in October 2014 so that this hearing could be scheduled.  The hearing was scheduled for April 2015, and that same month, upon receipt of the notice letter, the Veteran requested that the hearing be changed to a telephone conference.  

This telephone conference was scheduled for later in April 2015, and the Veteran then requested that it be rescheduled.  

The conference was rescheduled and held in May 2015.

In December 2015, the Veteran requested a hearing before a VLJ, sitting in Washington, DC.  The hearing was scheduled for January 2016, and then rescheduled for May 2016.  The Veteran then canceled the hearing.  As no further communication from the Veteran with regard to this hearing has been received, the Board considers the request to be withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2016).

The record before the Board consists of both a paper file and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
The issues of entitlement to service connection for a bilateral hernia disability and hypertension and for an increased initial rating for benign prostatic hypertrophy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On May 17, 2016, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that a withdrawal of the appeal of the issues of entitlement to an initial rating in excess of 30 percent for generalized anxiety disorder, prior to August 22, 2013, and in excess of 70 percent disabling thereafter; entitlement to increased initial disability ratings for all service-connected scars, to include right knee scars with skin irritation, right ring finger scar with skin irritation, laceration scar on scalp with skin irritation, lower lip scar, and left knee scar with skin irritation; and entitlement to an initial compensable disability rating for skin tags and moles is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the issues of entitlement to an initial rating in excess of 40 percent for generalized anxiety disorder, prior to August 22, 2013, and in excess of 70 percent disabling thereafter; entitlement to increased initial disability ratings for all service-connected scars, to include right knee scars with skin irritation, right ring finger scar with skin irritation, laceration scar on scalp with skin irritation, lower lip scar, and left knee scar with skin irritation; and entitlement to an initial compensable disability rating for skin tags and moles have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal of the issues of entitlement to higher ratings for generalized anxiety disorder, scars, and skin tags and moles; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues and it is dismissed.

ORDER

The appeal of the issues of entitlement to an initial rating in excess of 30 percent for generalized anxiety disorder, prior to August 22, 2013, and in excess of 70 percent disabling thereafter; entitlement to increased initial disability ratings for all service-connected scars, to include right knee scars with skin irritation, right ring finger scar with skin irritation, laceration scar on scalp with skin irritation, lower lip scar, and left knee scar with skin irritation; and entitlement to an initial compensable disability rating for skin tags and moles is dismissed.





REMAND

With respect to the remaining three issues, the Board determines that a remand is necessary to allow for further development of the claims.  As for the rating assigned to the Veteran's benign prostatic hypertrophy, the Board finds that another VA examination is warranted.  

The most recent VA examination was performed, over six years ago, in May 2010, which the Board determines is too long ago to serve as a basis for determining the appropriate disability rating assigned for the entire appeal period.  Therefore, the issue is remanded so that another VA examination to assess the current severity of the disability may be scheduled.  

Much of the delays were caused by the events cited above. 

As for the Veteran's service connection claims, no VA examinations were conducted.  The Veteran's enlistment examination was performed in June 1982.  Service treatment records reveal that the Veteran underwent a left hernia repair prior to his entrance onto active duty in July 1983.  However, as the hernia repair was not noted on the Veteran's enlistment examination, he is presumed to have been sound upon entrance.  Further, at the May 2015 informal conference, the Veteran reported that he had groin pain on a number of occasions in service and that he began having hernia-related problems before discharge, which have continued until the present day.  Post-service treatment notes show that he underwent a bilateral inguinal hernia repair in July 2007.  

With regard to the Veteran's hypertension, he asserts that the disability is a result of his service-connected generalized anxiety disorder.  In light of these facts, the Board determines that the Veteran should be afforded VA examinations to assess the etiology of his bilateral hernia repair and hypertension. 

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the etiology of his hernia disability, to include abdominal pain and numbness, and hernia-related scars.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

With respect to each hernia disability present during the period of the claim that the physician believes existed prior to entrance into service in July 1983, the examiner should state an opinion as to whether the disorder clearly and unmistakably existed prior to service and clearly and unmistakably underwent no permanent increase in severity as a result of the period of service.

With respect to each hernia disability present during the period of the claim that the physician believes was not present prior to service, the physician should state an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder is etiologically related to the Veteran's active service, to include related to the in-service symptoms described in the Veteran's written and oral statements.

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of in-service injury or of symptoms experienced during active service and since. 

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the etiology of his hypertension.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service. 

If the answer to the above is negative, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the Veteran's hypertension was caused or permanently worsened by his generalized anxiety disorder or another of his service-connected disabilities.  If the examiner believes that the hypertension was permanently worsened by service-connected disability or disabilities, he or she should attempt to identify the baseline level of disability that existed prior to the onset of aggravation.

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of in-service injury or of symptoms experienced during active service and since. 

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of his benign prostatic hypertrophy.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.
Once review of the record and examination of the Veteran has been completed, the examiner should: 

a)  Discuss any and all symptomatology associated with the Veteran's prostate disability.

b)  Specifically address whether the Veteran has any renal dysfunction, voiding dysfunction, urinary frequency dysfunction, obstructed voiding dysfunction, or a urinary tract infection as a result of his prostate cancer residuals, and evaluate each present dysfunction as appropriate under 38 C.F.R. § 4.115b .

5.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
6.  Then, the RO or the AMC should readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




